Citation Nr: 1326723	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-45 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active duty service from January 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for osteoarthritis of the right knee and status post meniscus tear and chronic strain of the left knee, each evaluated as 10 percent disabling.  

In June 2011, the Board remanded these matters and the issue of entitlement to service connection for a cervical spine disability.  In July 2012, the RO granted service connection for a cervical strain.  This action constituted a complete grant of the claim.  Consequently, the issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the knee claims, in part, so that the Veteran could undergo a VA examination to determine the severity of his disabilities.  

The Veteran underwent a VA examination in December 2011.  In a questionnaire, the examiner checked boxes that stated that the Veteran was unable to fully extend both knees; that extension ended at 45 degrees bilaterally; and that painful motion began at 25 degrees in the right knee and 15 degrees in the left knee.  In addition, the examiner stated that "right knee extension ends at 45 degrees or greater.  Objective evidence of painful motion for extension begins at 25 degrees."  He also dictated that "left knee extension ends at 45 degrees or greater.  Objective evidence of painful motion for extension begins at 15 degrees."

The RO requested an addendum to the opinion because it felt that the findings were not consistent with the other evidence; and it felt that the examiner simply checked the wrong boxes.  In a December 2011 addendum, the examiner stated in toto that "Right and left knee extension should be 0 degrees.  Right and left knee post-test ROM should be 0 degrees."  The Veteran, in a June 2013 statement, disputed the findings of full range of motion.  

The boxes that the examiner initially checked were consistent with the findings that he specifically dictated onto the examination report.  Consequently, it is unclear what ranges of extension the Veteran exhibited on the examination.

As the Veteran has pointed out, the examiner noted in section 12 of the examination questionnaire that the examiner checked a box reflecting that the Veteran had not had any meniscal conditions or special procedures for a meniscal condition.  This is incorrect in that his original left knee disability is based on a meniscal tear.  

The Veteran has argued for a remand for the purpose of undergoing another VA examination.  Given the inconsistencies between the examination report and the addendum, the factually incorrect findings, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, preferably by an examiner who has not previously examined him, to evaluate the current severity of his service connected knee disabilities.  The examiner should review the claims folder. 

The examiner should report whether there is any instability or subluxation.  If there is instability or subluxation, the examiner should opine as to its severity.  In so doing, the examiner should discuss the Veteran's statements regarding instability and a feeling of giving way in his knees.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner should report the ranges of knee flexion and extension in degrees. 

The examiner should determined whether the there is weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report the points in the ranges of motion when pain becomes apparent. 

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before the claim is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

